             Case 2:17-cr-00090-JAM Document 157 Filed 09/01/21 Page 1 of 2



1
2
3
4
5
6
7
8                          IN THE UNITED STATES DISTRICT COURT
9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES,                               Case No. 17CR00090-JAM
12
                         Plaintiff,
13         vs.                                    ORDER SEALING DOCUMENTS
14   CHARLES V. STANLEY, JR.,
15                       Defendant.
16
17
18         Pursuant to Local Rules 140 and 141, Defendant/Movant, CHARLES V. STANLEY,
19   JR., requests an Order sealing confidential records submitted in support of his motion to
20   reduce sentence/compassionate release.
21         Defendant’s Request is based on HIPAA (42 U.S.C. § 1320d–5(a)(1)) and various cases
22   finding a compelling need to protect medical privacy: “HIPAA’s stated purpose of protecting
23   a patient’s right to the confidentiality of his or her individual medical information is a
24   compelling federal interest. California similarly recognizes a person’s interest in protecting
25   private medical information. See Dep’t of Motor Vehicles v. Superior Court, 100 Cal.App.4th
26   363, 373, 122 Cal.Rptr.2d 504, 511 (Cal.Ct.App.2002).” California v. Crenshaw Mony Life
27   Insurance Company, 318 F.Supp.2d 1015 (S.D. Cal. 2004).
28
                                           -1-
                             ORDER ON REQUEST TO SEAL DOCUMENTS
             Case 2:17-cr-00090-JAM Document 157 Filed 09/01/21 Page 2 of 2



1          Defendant’s Request is GRANTED.
2          Exhibits 1, 3, and 4, submitted in support of Defendant’s motion to reduce sentence,
3    28 U.S.C. section 3582(c)(1)(A), are ordered sealed until further order of the Court.
4
5    IT IS SO ORDERED.
6
7
     DATED: August 31, 2021                     /s/ John A. Mendez
8
                                                THE HONORABLE JOHN A. MENDEZ
9                                               UNITED STATES DISTRICT COURT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          -2-
                            ORDER ON REQUEST TO SEAL DOCUMENTS
